Citation Nr: 0333547	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  03-05 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating evaluation for a 
history of hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from October 1942 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The Board notes that the veteran filed a claim of entitlement 
to a compensable rating for otitis media in January 2000.  
The claim was denied in a July 2000 rating decision and the 
veteran filed a timely notice of disagreement.  A statement 
of the case was subsequently issued in December 2002.  In 
February 2003, the veteran indicated that he was only 
perfecting his appeal for the issues of entitlement to 
service connection for PTSD and entitlement to a compensable 
rating for a history of hepatitis.  As such, the veteran's 
otitis media claim is not on appeal before the Board at this 
time. 

The issue of entitlement to service connection for PTSD will 
be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran's history of hepatitis is not shown to be 
manifested by demonstrable liver damage with mild 
gastrointestinal disturbance or intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.

2.  The evidence in this case does not show an exceptional or 
unusual disability picture with respect to veteran's service-
connected history of hepatitis so as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating 
evaluation for a history of hepatitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2003).

2.  The assignment of a compensable disability rating on an 
extraschedular basis is not warranted.  38 C.F.R. § 3.321(b) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's increased rating claim was filed 
in January 2000 and remains pending.  The United States Court 
of Appeals for Veterans Claims (the Court) held in Holliday 
v. Principi, 14 Vet. App. 280 (2001) that the VCAA was 
potentially applicable to all claims pending on the date of 
enactment, citing Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Subsequently, however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) held 
that Section 3A of the VCAA (covering the duty to notify and 
duty to assist provisions of the VCAA) did not apply 
retroactively, and overruled both Holliday and Karnas to the 
extent that they allowed for such retroactive application and 
to the extent they conflict with the United States Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, 
to the extent that the Kuzma case may be distinguished from 
the instant case because of the finality of the Board 
decision in Kuzma at the time of the November 2000 VCAA 
enactment date and because the current claim is still pending 
before VA, the Board finds that the provisions of the VCAA 
are applicable to this pending appeal.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in July 2000 and December 2001 
letters and rating decisions of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  Moreover, in a December 2002 statement 
of the case, the RO notified the veteran of regulations 
pertinent to increased rating claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In an October 2001 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The Board concludes that the VCAA notification letter sent to 
the veteran in October 2001 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 C.F.R. 
§§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the extent 
they provide a claimant "not less than 30 days" to respond 
to a VCAA notification letter because the regulations are 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  

In this case, the October 2001 letter requested a response 
within 60 days.  At the same time, however, more than one 
year has now passed since that notification was provided.  
Additional evidence was submitted in support of the veteran's 
claim after the 60 days had expired and he was thus 
apparently not mislead by the time period provided in the 
October 2001 letter.  In particular, the veteran's 
representative submitted statements in support of his claim 
in March 2003 and November 2003.

Under the foregoing circumstances, the Board considers the 
duty to notify has been met.  

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA outpatient treatment records have been received 
and the veteran was provided with VA examinations in March 
2000 and November 2001.

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; VA outpatient 
treatment records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is currently assigned a noncompensable rating for 
his service-connected hepatitis.  He contends that his 
hepatitis is more disabling than currently evaluated and has 
appealed for an increased (compensable) rating.

The veteran's hepatitis is currently evaluated under 38 
C.F.R. § 4.114, Diagnostic Code 7345 for chronic liver 
disease without cirrhosis (including hepatitis B, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C).  

Under prior law, in effect before July 2, 2001, a 
noncompensable disability rating was assigned for 
nonsymptomatic, healed infectious hepatitis.  A 10 percent 
disability rating was assigned for infectious hepatitis with 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent rating was assigned for hepatitis 
with minimal liver damage with associated fatigue, anxiety, 
and gastrointestinal disturbance of lesser degree and 
frequency but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent disability rating was 
assigned for hepatitis with moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  Finally, a 100 percent 
disability rating was assigned for hepatitis with marked 
liver damage manifest by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  See 38 C.F.R. § 
4.114, Diagnostic Code 7345 (2000).  

During the course of this appeal, VA issued new regulations 
for the evaluation of infectious hepatitis, effective July 2, 
2001.  See 66 Fed. Reg. 29486-29489 (May 21, 2001).  
Accordingly, the Board will review both the pre- and post-
July 2, 2001 rating criteria to determine the proper 
evaluation for the veteran's disability due to hepatitis.  
VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-00; see also Rhodan 
v. West, 12 Vet. App. 55, 57 (1998) (effective date rule 
prevents the application of a later, liberalizing law to a 
veteran's claim prior to the effective date of the 
liberalizing law).

Under the new criteria, a noncompensable disability rating is 
assigned for nonsymptomatic liver disease.  A 10 percent 
disability rating is warranted for intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent disability 
rating is assigned for daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  See 38 
C.F.R. § 4.114, Diagnostic Code 7345 (2003).

A 40 percent disability rating is assigned for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent disability rating is assigned 
for daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition) and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly.  Finally, a 100 percent disability 
rating is assigned for near-constant debilitating symptoms 
(such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain).  Id.  

Of note, for the purposes of Diagnostic Code 7345, Note (2) 
defines "incapacitating episodes" as a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's increased rating claim and 
finds that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the claim and the 
veteran is not entitled to a compensable rating for hepatitis 
at this time.

At his March 2000 VA examination, the veteran asserted that 
he had developed hepatitis during active service and that 
since that time, he had had intermittent episodes of light 
stool with dark urine and complaints of constipation.  He 
asserted that the symptoms were associated with feelings of 
fatigue, decreased energy, and anorexia.  He maintained that 
the episodes occurred approximately 3 times per year.  He 
denied having abdominal pain, melena, hematemesis, nausea, or 
vomiting between the attacks.  He also denied taking any 
medications for the problem.  Upon examination, it was noted 
that the veteran had multiple negative stool guaiacs, as well 
as negative tests for hepatitis C.  Physical examination 
revealed that the veteran's systems were unremarkable.  He 
did not have any intentional weight loss, fevers, chills, or 
other systemic complaints, and appeared to be well-hydrated, 
well-nourished, and in no apparent distress.  There was also 
no evidence of muscle wasting or nutritional deficiencies.  
Laboratory findings showed that the veteran had normal liver 
functions and urinalysis.  He was ultimately diagnosed with 
chronic intermittent abdominal complaints of uncertain 
etiology, unchanged.  

At his November 2001 VA examination, the veteran reported 
that he had occasional darkened urine and occasional 
lightened stools.  The examiner noted that January 2000 
laboratory reports were negative for hepatitis C, and that 
March 2000 reports were negative for hepatitis B surface 
antigen, hepatitis B surface antibody, and hepatitis B core 
antibody.  Liver function tests were also within normal 
limits.  Upon examination, there was no noted icterus, and 
the veteran's abdomen was soft and protuberant without 
masses, tenderness, or organomegaly.  Normal bowel sounds 
were also present.  The veteran was ultimately diagnosed with 
status post hepatitis, most likely hepatitis A without 
evidence of recurrence. 

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against a compensable evaluation for the veteran's service-
connected hepatitis. 

The objective evidence of record has not demonstrated that 
the veteran has had a history of hepatitis with demonstrable 
liver damage with mild gastrointestinal disturbance or 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12-month 
period, that are related to hepatitis.  While the veteran 
reported in March 2000 that he had fatigue, decreased energy, 
and anorexia occurring approximately 3 times per year, there 
is no evidence that the episodes were incapacitating or that 
they lasted at least one week.  In addition, the examiner 
diagnosed the veteran with chronic intermittent abdominal 
complaints of uncertain etiology.  He did not indicate that 
the veteran's abdominal symptoms were related to his history 
of hepatitis.  Laboratory reports reflected that the 
veteran's liver functions were normal, as was an urinalysis.  
As such, there is no evidence that the veteran's complaints 
were related to hepatitis and the examiner indicated that 
they were of uncertain etiology.  In addition, the November 
2001 VA examiner diagnosed the veteran with status post 
hepatitis, most likely hepatitis A, "without evidence of 
recurrence."  He again noted that the veteran's liver 
function tests were normal.  

There is thus no evidence that the veteran currently suffers 
from hepatitis or its residuals such that a compensable 
rating is warranted at this time.  For the reasons and bases 
expressed above, the Board finds that a compensable rating 
evaluation for hepatitis is not warranted at this time.  The 
veteran's appeal is accordingly denied.

C.  Extraschedular consideration

In the July 2000 rating decision and the December 2002 
statement of the case, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service-connected hepatitis.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2003).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his hepatitis has resulted in 
marked interference with employment so as to render 
impracticable the application of the regular schedular 
standards.  In addition, the veteran has not presented 
evidence to show that he has been hospitalized after service 
due to hepatitis.  While the veteran has asserted that 
disability causes pain and impairment, such impairment has 
not been demonstrated and would be contemplated by any 
disability rating assigned.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. 
§ 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, the veteran's service-connected hepatitis does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003).  
Accordingly, an extraschedular evaluation is not warranted.


ORDER

Entitlement to a compensable rating evaluation for hepatitis 
is denied.


REMAND

The Board has determined that additional development is 
necessary in the present case. 

In an October 2001 statement, the veteran asserted that he 
had never been treated by a physician for PTSD.  However, in 
February 2003, he contended that he engaged in combat during 
active service and asserted that he developed PTSD as a 
result of "traumatic experiences."  In this regard, the 
Board notes that the veteran's DD 214 indicates that the 
veteran has the "COM INF BADGE" although this notation is 
listed in the section reserved for military qualifications 
and not the section where decorations and citations are 
listed.  The DD 214 also indicates that the veteran did have 
foreign service and is in receipt of the Asiatic Pacific 
Theater Ribbon and the Philippine Liberation Ribbon, both 
with two bronze battle stars.  The Board notes that the 
veteran has not been issued a letter requesting that he set 
forth specifically his alleged stressors as to what event(s) 
he personally experienced or witnessed.  Further, although 
the veteran has not presented evidence of a current 
diagnosis of PTSD, the Board finds in light of the nature of 
that disability, the veteran's allegations, and the 
incomplete development in this case, that there is a 
reasonable possibility that additional assistance on the 
part of VA would aid in substantiating the veteran's claim 
for service connection for PTSD.  The veteran should be 
given an opportunity to submit details about his alleged 
stressors and an attempt should be made to obtain 
verification of such stressor, if necessary.  The veteran's 
personnel file should be obtained, and a VA examination 
should be scheduled.

In addition, the Board notes the veteran was issued an 
October 2001 letter detailing the provisions of the VCAA and 
explaining VA's duty to notify and assist the veteran in the 
development of his claim.  The letter indicated that the 
veteran had 60 days in which to submit evidence before a 
decision would be issued.  In Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) (PVA), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated the 
limited (60-day) response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103 (b)(1).  
The Federal Circuit Court made a conclusion similar to the 
one reached in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  It was found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
was misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO should take 
appropriate measures to reconcile the information provided in 
the October 2001 letter with the Federal Circuit Court's 
holding in PVA.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should contact the veteran and 
ask him to give a comprehensive statement 
regarding his alleged stressors for his 
PTSD claim.  Ask the veteran to comment 
specifically on what events he actually 
witnessed during active service.  The 
veteran is also requested to comment on 
any other stressful situations he 
considers relevant, stating what events 
he actually witnessed.  Ask the veteran 
to state an approximate date on which 
each incident occurred that he describes, 
within a 3-month range.  He must provide 
specific details (dates, times, places, 
names of people involved, etc.) 
concerning the alleged incidents he 
claims led to his PTSD.

3.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request the veteran's service personnel 
records from 1942 to 1946.

4.  Once the foregoing is accomplished 
and if necessary, the RO should contact 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) and 
request any available information that 
might corroborate the veteran's alleged 
in-service stressors.  Provide USASCRUR 
with a description of the alleged 
stressors identified by the veteran and 
with copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.  

5.  Then, the RO should arrange for the 
veteran to be accorded an examination by 
a psychiatrist to determine whether the 
veteran currently has PTSD that is 
related to a verified in-service 
stressor.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.  The examiner must be 
provided the summary of the combat 
statements given by the veteran, and the 
stressors that have been established by 
the record, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in PTSD.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
confirmed by the record.  The examination 
report should reflect a review of 
pertinent material in the claims folder 
and include the complete rationale for 
all opinions expressed.  The claims 
folder, or copies of all pertinent 
records, as well as a copy of this 
remand, must be made available to the 
examiner for review prior to, and during, 
the examination.

6.  The RO should then readjudicate the 
veteran's claim for service connection 
for PTSD, including undertaking any 
additional development action as it deems 
proper and with consideration of any 
additional medical evidence that has been 
submitted.   If the determination of the 
claim remains adverse to the veteran, he 
should be provided a supplemental 
statement of the case, which includes a 
summary of all pertinent evidence and 
legal authority, as well as the reasons 
for the decision.  The veteran and his 
representative should be afforded a 
reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
		Veterans Law Judge, Board of Veterans' Appeals
	                     



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



